 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RUDY JIMENEZ,                                  No. 2:19-cv-0897 CKD P
12                       Petitioner,
13            v.                                        ORDER
14       SUPERIOR COURT OF CALIFORNIA,
         COUNTY OF KINGS,
15
                         Respondent.
16

17

18           Petitioner, a state prisoner proceeding pro se, has filed a “Petition for Resentencing”

19   which this court construes as an application for a writ of habeas corpus pursuant to 28 U.S.C.

20   § 2254.1 In his application, petitioner challenges a conviction issued by the Kings County

21   Superior Court. Kings County is part of the Fresno Division of the United States District Court

22   for the Eastern District of California. See Local Rule 120(d).

23           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court.

26   1
      It appears to the court that petitioner may have intended to file this petition in the Kings County
27   Superior Court and may have simply mailed it to the wrong address. Petitioner is advised that the
     mailing address for the Kings County Superior Court is 1640 Kings County Drive, Hanford, CA
28   93230.
                                                        1
 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Fresno; and

 4           2. All future filings shall reference the new Fresno case number assigned and shall be

 5   filed at:
                            United States District Court
 6                          Eastern District of California
                            2500 Tulare Street
 7                          Fresno, CA 93721
 8

 9   Dated: May 23, 2019
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16   12/jime0897.109

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
